DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following reason(s):
Fig 1 does not appear to be an accurate depiction of the embodiment described in the specification. As currently illustrated, the seat in Fig 1 appears to be a straddle-type seat, rather than a seat that has two apertures in its bottom for receipt of legs (as correctly shown in Fig 4).
Applicant is requested to amend Fig 1 by showing a front/upper perimeter of the aperture, which will also make the drawing consistent with the view shown in Fig 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are requested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1445190 A1 (‘190). A machine translation is attached.
EP ‘190 shows an adjustable seat for a flotation device for a child, comprising: a seat member and a connector (see p-54). The seat member is made of flexible material [51], and is attached to and depends from the flotation device, the seat having a bottom with two apertures therein for receipt of legs of a child. The connector [42b, 43b] has two matable members, one member being attached to the flotation device and the other attached to the seat member, whereby dimensions of the seat may be selectively changed by mating the two connector members, thereby causing the bottom of the seat member to be raised in relation to the flotation device. (Also see the embodiments shown on p-42, p-45, p-47 and p-53).
Re claim 2, the connector shown on the bottom-left side of p-54 is broadly considered to be a snap buckle.
Re claim 3, the connector shown on the bottom-right side of p-54 is considered to be a toggle-loop connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5046978 (Howerton) and US 4613311 (Wood) each shows a flotation device and an adjustable seat with a buckle
EP 1614618, US 8845377 (Berenson), US 2246108 (Sermon), US 2207025 (Rison), US 2075374 (Tucker Henry) each shows a flotation device with an adjustable seat 

US 1764852 (Phillips) discloses a flotation seat with and without apertures for legs


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617